Petition for Writ of Mandamus Denied and
Memorandum Opinion filed April 1, 2010
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00264-CR
NO.
14-10-00265-CR

 
In Re Fabian Rodriguez,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
            March
25, 2010,
relator, Fabian Rodriguez,
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t
Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the
petition, relator asks this Court to compel the Honorable Susan Criss,
presiding judge of the 212th District Court
of Galveston
County to “show cause why the petitioner continues to be detained, in direct
violation of Texas statue [sic].”  
            Relator
complains that he has been “awaiting trial by jury since May 2008.  Those demands
for trial by jury have been voiced and expressed to the state prosecutor and
the trial court through petitioner and his attorney.” 
According to relator’s petition, he is represented by
counsel in the underlying criminal proceeding.  A criminal defendant is not
entitled to hybrid representation.  Robinson v. State, 240 S.W.3d 919,
922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex.
Crim. App. 1995).  The issues relator raises in his pro se petition for
writ of mandamus relate directly to a criminal proceeding in which he is
presented by counsel.  Therefore, in the absence of a right to hybrid
representation, relator has presented nothing for this Court’s consideration.  See
Patrick, 906 S.W.2d at 498.  
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus.  
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Yates, Seymore, and Brown.
Do Not Publish—Tex. R. App. P. 47.2.